Exhibit 10.26.3 SECOND AMENDMENT TO MASTER LEASE This SECOND AMENDMENT TO MASTER LEASE (the "Amendment") is entered into as of January 2, 2007 (the "Effective Date") by and among NATIONWIDE HEALTH PROPERTIES, INC., a Maryland corporation, and NHP McCLAIN, LLC, a Delaware limited liability company (collectively, "Landlord"); SUMMERVILLE AT CAMELOT PLACE LLC, a Delaware limited liability company, SUMMERVILLE AT HILLEN VALE LLC, a Delaware limited liability company, SUMMERVILLE AT LAKEVIEW LLC, a Delaware limited liability company, and SUMMERVILLE AT RIDGEWOOD GARDENS LLC, a Delaware limited liability company (individually and collectively, "Existing Tenant"); SUMMERVILLE AT NORTH HILLS LLC, a Delaware limited liability company, and THE INN AT MEDINA LLC, a Delaware limited liability company (collectively, the "Additional Tenant" and, together with Existing Tenant, "Tenant"); and SUMMERVILLE SENIOR LIVING, INC., a Delaware corporation ("Guarantor"). RECITALS A.Landlord, as lessor, and Existing Tenant, as lessee, are parties to that certain Master Lease dated as of October 2, 2006, as amended by that certain First Amendment to Master Lease (the "First Amendment") dated as of December 1, 2006 (as amended, the "Master Lease"), pursuant to which, among other things, Landlord leases to Existing Tenant the "Premises" described therein. Initially capitalized terms used but not otherwise defined in this Amendment shall have the meanings given to them in the Master Lease. B.In connection with the Master Lease, Landlord and Existing Tenant are also parties to that certain Letter of Credit Agreement dated as of October 2, 2006, as amended by the First Amendment (as amended, the "LC Agreement"), pursuant to which, among other things, Existing Tenant posted with Landlord the Letter or Letters of Credit described therein as partial collateral for the performance of its obligations under the Master Lease. C.Pursuant to that certain Amended and Restated Guaranty of Lease dated as of October 2, 2006, as amended by the First Amendment (as amended, the "Guaranty"), Guarantor, among other things, guaranteed to Landlord the performance by Existing Tenant of its obligations under the Master Lease and LC Agreement. D.Additional Tenant, as buyer, and North Hills Management Co., Inc., an Ohio corporation, The Inn at Medina Management Company, Inc., an Ohio corporation, and The Inn at Medina Limited, an Ohio limited liability company (collectively, "Seller"), have entered into that certain Residential Facility Purchase Agreement dated as of December 7, 2006 (the "Purchase Agreement"), pursuant to the terms and conditions of which Additional Tenant has agreed to acquire, among other things, fee title to (i) that certain real property located at 1575 Bowers Lane, Zanesville, Ohio and all improvements thereon, which is presently operated as a one hundred-three (103) unit assisted living facility, and (ii) that certain real property located at 100 High Point Drive, Medina, Ohio and all improvements thereon, which is presently operated as a ninety (90) unit assisted living facility (collectively, the "Additional Facilities"). 1 E.Additional Tenant has agreed to assign its rights to purchase the Additional Facilities to Landlord pursuant to the terms and conditions of that certain Assignment of Purchase Agreement dated of even date herewith between Additional Tenant and Landlord. F.Additional Tenant desires to lease the Additional Facilities from Landlord upon the closing of Landlord's acquisition thereof Accordingly, Landlord and Tenant desire to amend the Master Lease to, among other things: (i) join Additional Tenant to the Master Lease, (ii) add the Additional Facilities to the Premises demised thereunder, and (iii) make certain other revisions and modifications, all as more particularly set forth herein. In connection therewith, Guarantor desires to affiim to Landlord its obligations under the Guaranty notwithstanding the amendment of the Master Lease set forth in this Amendment. AGREEMENT NOW, THEREFORE, taking into account the foregoing Recitals, and in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Joinder of Additional Tenant; Addition of Additional Premises. Additional Tenant is hereby joined to the Master Lease as a Tenant thereunder. The Additional Facility and associated Landlord Personal Property are hereby added to the Premises demised under the Master Lease. 2.Amendments to Master Lease. The Master Lease is hereby specifically amended as set forth in this Section 2. (a)Exhibit A, Exhibits B-1 and B-2 and Exhibit F attached hereto are hereby added to and incorporated into Exhibit A, Exhibit B and Exhibit F respectively, of the Master Lease. (b)Schedule 1 and Schedule 2 of the Master Lease are hereby deleted in their entirety and substituted with Schedule 1 and Schedule 2 attached hereto. (c)Section 2.1(a),and f_cj of the Master Lease are hereby deleted and substituted with the following: "2.1Initial Term Rent. (a)During the Initial Term, the annual "Minimum Rent" shall be an amount equal to the sum of (i) Landlord's Camelot Investment multiplied by eight and sixty one-hundredths percent (8.60%), (ii) Landlord's Lakeview/HillenVale Investment multiplied by eight and seventy one-hundredths percent (8.70%), (iii) Landlord's Ridgewood Investment multiplied by eight and seventy one-hundredths percent (8.70%), and Landlord's North Hills/Medina Investment multiplied by eight and fifty one-hundredths percent (8.50%) (each rate, the "Lease Rate" for such Facility), payable in advance in twelve (12) equal monthly installments. Commencing with the second (2nd) Lease Year and continuing thereafter during the Term (excluding the first Lease Year of any Renewal Term), Tenant agrees to pay "Additional Rent" to Landlord monthly in advance together with the payment of Minimum Rent. Such Additional Rent (which shall be expressed as an annual amount but shall be payable in equal monthly installments) shall be equal to the sum of (i) the Additional Rent for the immediately preceding Lease Year and (ii) the product of (A) the Minimum Rent and Additional Rent due for the immediately preceding Lease Year and (B) the lesser of (x) three percent (3.0%) or (y) a percentage equal to five (5) times the percentage increase (the "CPI Increase") in the United States Department of Labor, Bureau of Labor Statistics Consumer Price Index for All Urban Wage Earners and Clerical Workers, United States Average, Subgroup "All Items" (1982 –1984 100) (the "CPI"). In no event shall the CPI Increase be a negative number. The applicable CPI Increase shall be calculated annually for each Lease Year by comparing the CPI in effect on the first calendar day of the Lease Year for which Additional Rent is being calculated to the first calendar day of the immediately preceding Lease Year. 2 (b)As used herein, (i) "Landlord's Camelot Investment" means Landlord's investment in the Facility located at 49-A Leisure Lane, Medina, Ohio (the "Camelot Facility") in the amount of Ten Million Six Hundred Sixty-Five Thousand Dollars ($10,665,000), plus any amounts advanced by Landlord pursuant to Section 8.6with respect to the Camelot Facility, plus any other amount that, in accordance with any other term or provision of this Master Lease, is to be added to Landlord's Camelot Investment, and minus any amount that, in accordance with any term or provision of this Master Lease, is to be subtracted from Landlord's Camelot Investment; (ii) "Landlord's Lakeview/HillenVale Investment" means Landlord's investment in (A) the Facility located at 4000 Lakeview Crossing, Groveport, Ohio (the "Lakeview Facility"), and (B) the Facility located at 1615 Yauger Road, Mt. Vernon, Ohio (the "HillenVale Facility"), in the aggregate amount of Twenty-Two Million Two Hundred Eighty Thousand Dollars ($22,280,000), plus any amounts advanced by Landlord pursuant to Section 8.6 with respect to the Lakeview Facility and/or HillenVale Facility, plus any other amount that, in accordance with any other term or provision of this Master Lease, is to be added to Landlord's Lakeview/HillenVale Investment, and minus any amount that, in accordance with any term or provision of this Master Lease, is to be subtracted from Landlord's Lakeview/HillenVale Investment; (iii) "Landlord's Ridgewood Investment" means Landlord's investment in the Facility located at 2001 Ridgewood Drive, Salem, Virginia (the "Ridgewood Facility") in the amount of Eleven Million Two Hundred Thousand Dollars ($11,200,000), plus any amounts advanced by Landlord pursuant to Section 8.6with respect to the Ridgewood Facility, plus any other amount that, in accordance with any other term or provision of this Master Lease, is to be added to Landlord's Ridgewood Investment, and minus any amount that, in accordance with any term or provision of this Master Lease, is to be subtracted from Landlord's Ridgewood Investment, and (iv) "Landlord's North Hills/Medina Investment" means Landlord's investment in (X) the Facility located at 1575 Bowers Lane, Zanesville, Ohio (the "North Hills Facility"), and (Y) the Facility located at 100 High Point Drive, Medina, Ohio (the "Medina Facility"), in the aggregate amount of Twenty-Five Million Six Hundred Thirteen Thousand Dollars ($25,613,000), plus any amounts advanced by Landlord pursuant to Section 8.6 with respect to the North Hills Facility and/or the Medina Facility, plus any other amount that, in accordance with any other term or provision of this Master Lease, is to be added to Landlord's North Hills/Medina Investment, and minus any amount that, in accordance with any term or provision of this Master Lease, is to be subtracted from Landlord's North Hills/Medina Investment. 3 (c)Concurrently with any increase or decrease in Landlord's Camelot Investment, Landlord's Lakeview/HillenVale Investment, Landlord's Ridgewood Investment and/or Landlord's North Hills/Medina Investment during the Term as described in Section 2.1(b), the Rent then due and payable for the balance of the applicable Lease Year and Term shall be recalculated and reset based on the adjusted amount of Landlord's Camelot Investment, Landlord's Lakeview/HillenVale Investment, Landlord's Ridgewood Investment and/or Landlord's North Hills/Medina Investment, as the case may be." (d)Section 4 of the Master Lease is hereby deleted in its entirety and substituted with the following: "4.Security Deposit: Guaranty. (a)Pursuant to the parties' concurrent Letter of Credit Agreement, Tenant shall deposit with Landlord and maintain during the Term one (1) or more letters of credit in an undrawn face amount equal to Seven Hundred Fifty-Four Thousand Seven Hundred Fifty Dollars ($754,750) as a "Security Deposit" against the faithful performance by Tenant of its obligations under this Master Lease. (b)Notwithstanding the foregoing, (i) at the end of the first Lease Year the amount of the Security Deposit shall be increased by the amount of $325,960 if the Lakeview/HillenVale Rent Coverage Ratio is less than 1.01 to 1; and (ii) at the end of the second Lease Year the amount of the Security Deposit shall be increased by the amount of $162,980 if the Lakeview/HillenVale Rent Coverage Ratio is less than 1.26 to 1. As used herein, "Lakeview/HillenVale Rent Coverage Ratio" means, as of the date of determination, the ratio of (i) the EBITDARM (as hereinafter defined) for the Lakeview Facility and HillenVale Facility for the immediately preceding two calendar quarters (a "Measuring Period"), minus (A) an assumed management fee equal to five percent (5%) of the Gross Revenues (as hereinafter defined) generated during such Measuring Period from the Lakeview Facility and HillenVale Facility, and (B) one-half of the applicable annual CapEx Amount (as defined in Section 8.3 below) for the Lakeview Facility and HillenVale Facility at the commencement of the Measuring Period, multiplied by the aggregate number of assisted living units at the Lakeview Facility and HillenVale Facility, to (ii) the total amount of the Minimum Rent and Additional Rent due with respect to the Lakeview Facility and HillenVale Facility for the Measuring Period pursuant to the terms of this Master Lease. 4 (c)If at any time following January 31, 2011, the Camelot Rent Coverage Ratio is less than 1.20 to 1, Tenant shall from time to time make deposits, which may be in the form of cash or supplemental letters of credit meeting the requirements of the Letter of Credit Agreement (the "Camelot Supplemental Deposits"), to Landlord pursuant to Section 4(1) until such time as the total amount of the Security Deposit is increased as a result of such Camelot Supplemental Deposits by the amount of One Hundred Fifty-One Thousand Four Hundred Thirty-Five Dollars ($151,435); provided, however, Tenant's obligation to make such Camelot Supplemental Deposits shall not apply with respect to any Measuring Period for which the Camelot Rent Coverage Ratio equals or exceeds 1.20 to 1. As used herein, "Camelot Rent Coverage Ratio" means, as of the date of determination, the ratio of (i) the EBITDARM for the Camelot Facility for the Measuring Period, minus (A) an assumed management fee equal to five percent (5%) of the Gross Revenues generated during such Measuring Period from the Camelot Facility, and (B) one-half of the applicable annual CapEx Amount for the Camelot Facility at the commencement of the Measuring Period, multiplied by the aggregate number of assisted living units at the Camelot Facility, to (ii) the total amount of the Minimum Rent and Additional Rent due with respect to the Camelot Facility for the Measuring Period pursuant to the terms of this Master Lease. (d)If at any time following June 30, 2010, the Ridgewood Rent Coverage Ratio is less than 1.20 to 1, Tenant shall from time to time make deposits, which may be in the form of cash or supplemental letters of credit meeting the requirements of the Letter of Credit Agreement (the "Ridgewood Supplemental Deposits"), to Landlord pursuant to Section 4(f) until such time as the total amount of the Security Deposit is increased as a result of such Ridgewood Supplemental Deposits by the amount of
